Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/664,019 filed on 05/18/2022.
Claims 1-9 have been examined and are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al., (“Peterson,” US 2017/0357627), in view of Xu et al., (“Xu,” US 2015/0213274).  
Regarding claim 1, Peterson discloses a method of adjusting a user interface displayed on a user device, the method comprising: 
establishing, by a communication interface of the user device, a communication link with a server (pars. 0098 and 0138; Figs. 1 and 3; a device 300, a network communication interface 360; and also see pars. 0198-0199; Fig. 6); 
receiving, by the communication interface, account information associated with a user from the server, the account information comprising a plurality of accounts of the user (pars. 0098, 0173-0174 and 0198-0199; Figs. 3, 5A and 6; a pane 518 includes contact information); 
providing, by a processor of the user device, a user interface on a display of the user device, the user interface configured to provide information associated with the plurality of accounts on a home screen of the display and an edit screen of the display, the edit screen comprising a first area and a second area different from and not overlapping the first area on the edit screen (pars. 0173-0179; Fig. 5A-5D; a window 510 is known as home screen of display and edit pane; a panel 512 includes group contact; a pane 518 displays information of selected contact, button ‘Edit’ for editing contact information [the pane 518 is not overlapping the pane 512 and 514]; and also see pars. 0199-0203; Fig. 6); 
controlling the user interface, by the processor, to display the plurality of accounts on the home screen of the display (pars. 0174-0175; Fig. 5A; the group contact 514 and the pane 514 includes the name (account name) active group corresponding selected group on the group pane 512); 
receiving, by the processor, a screen edit request from the user through selection of an icon displayed on the home screen (pars. 0206-0207; Figs. 5A-5V, 6-7, and 8A-8O; the edit button 540 or 840 allow the user edit electronic information); 
controlling the user interface, by the processor, to display the plurality of accounts in the first area of the edit screen (pars. 0206-0207; Figs. 5C-5V and 8A-8W; the plurality of fields in the electronic form is displayed on the display window); 
Peterson discloses all limitations above, but does not explicitly disclose controlling the user interface, by the processor, to move locations of at least one of the plurality of accounts from the first area to the second area based on a user input; and controlling the user interface, by the processor, to display on the home screen only one or more accounts remaining in the first area of the edit screen such that the at least one of the plurality of accounts moved to the second area is invisible on the [[home]] screen.
However, Xu discloses a method for shielding a region of a display screen, wherein controlling the user interface, by the processor, to move locations of at least one of the plurality of accounts from the first area to the second area based on a user input; and controlling the user interface, by the processor, to display on the [[home]] screen only one or more accounts remaining in the first area of the edit screen such that the at least one of the plurality of accounts moved to the second area is invisible on the [[home]] screen (Xu: pars. 0083-0084; 0093-0094, Figs. 3-4 and 8; a user a select a region from a drag start point to a drag end point as a region; the region is shielded when a system 100 recognizes the drag end point from a user; the device 100 select a predetermined region around a tapping point as a region to be shielded based on a tapping operation performed by user).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu with the method/system of Peterson to allow a user shields any region which contains sensitive information by using dragging or tapping operation.
Regarding claim 2, Paterson and Xu disclose the method of claim 1. 
Peterson further discloses the plurality of accounts displayed on the home screen (Peterson: pars. 0173-0176; Figs. 5A-5B;  a pane 518 includes contact information) 2.  
Peterson discloses all limitations above, but does not discloses wherein a size of each of the plurality of accounts displayed on the screen is formed to be larger than a size of each of the plurality of accounts displayed on the edit screen.
Xu further discloses a size of each of the plurality of accounts displayed on the screen is formed to be larger than a size of each of the plurality of accounts displayed on the edit screen (Xu: pars. 0083-0103; 0126-0160; Figs. 3-4 and 8; the region is shielded when a system 100 recognizes the drag end point from a user; the device 100 select a predetermined region around a tapping point as a region to be shielded based on a tapping operation performed by user and shield region will be increased based the user input character, [based the user enter characters the shield region will be width/narrow/short/long]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu with the method/system of Peterson to allow a user shields any region which contains sensitive information by using dragging or tapping operation.
 Regarding claim 3, Peterson and Xu disclose the method of claim 1. 
Xu further discloses the method, wherein in the edit screen, each of the plurality of accounts comprises an order change icon, and wherein accounts for which the order change icon is selected are moved from the first area to the second area through a drag and drop animation based on the user input (Xu: pars. 0083-0103; 0126-0160; Figs. 3-4 and 8; a user a select a region from a drag start point to a drag end point as a region).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu with the method/system of Peterson to allow a user shields any region which contains sensitive information by using dragging or tapping operation.
Regarding claim 4, Peterson and Xu disclose the method of claim 1. 
Peterson further discloses, wherein controlling the user interface to display on the home screen only the one or more accounts remaining in the first area comprises: fixing and displaying a preset primary account out of the plurality of accounts at a top of the home screen (Peterson: pars. 0175-0176; Figs. 5A-5B and 8A-8B; the panes 512, 514 and 518); and displaying the one or more remaining accounts on the home screen in the same order as an arrangement order in the first area (Peterson: pars. 0175-0176; Figs. 5A-5B and 8A-8B; the panes 512 and 514).  
Regarding claim 5, Peterson and Xu disclose the method of claim 1. 
Peterson further disclose the method, wherein controlling the user interface to display the plurality of accounts in the first area of the edit screen (Peterson: pars. 0175-0176; Figs. 5A-5B and 8A-8B; the panes 512, 514 and 518), the plurality of accounts not comprising a predetermined specific account to be excluded from the edit screen (Peterson: pars. 0173-0179 and 0206-0207; Figs. 5A-5B and 8A-8B; all contact information can be edited/modified).  
Regarding claim 6, Peterson and Xu disclose the method of claim 3.
Peterson further discloses the method further comprising: receiving, by the processor, the screen edit request again from the user through selection of the icon displayed on the home screen (Peterson: pars. 0206-0207; Figs. 5A-5V, 6-7, and 8A-8O; the edit button 540 or 840 allow the user edit electronic information); and 
controlling the user interface, by the processor, to display the plurality of accounts in the first area and second area of the edit screen, wherein the first area comprising the at least one of the plurality of accounts, wherein the second area comprising the remaining accounts out of the plurality of accounts (Peterson: pars. 0175-0176; Figs. 5A-5B and 8A-8B; the panes 512, 514 and 518), wherein in the edit screen, each of the plurality of accounts comprises an order change icon (Peterson: pars. 0178-0179 and 0223-0225; Figs. 5C-5V and 8C-8S )
Xu further discloses wherein accounts for which the order change [[icon]] is selected are moved from the second area to the first area through a drag and drop animation based on the user input (Xu: pars. 0083-0085; the device 100 may select a region from a drag start point to a drag end point).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu with the method/system of Peterson to allow a user shields any region which contains sensitive information by using dragging or tapping operation.
Regarding claim 9, claim 9 is directed to non-transitory computer-readable recording medium associated with the system claimed in claim 1; Claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al., (“Peterson,” US 2017/0357627), in view of Xu et al., (“Xu,” US 2015/0213274), and further in view of Austin et al., (“Austin,) US 9,977,909).  
Regarding claim 7, Peterson and Xu disclose the method of claim 1. 
Peterson further discloses the method, further comprising: the edit screen (Peterson: pars. 0175-0176; Figs. 5A-5B and 8A-8B, the pane 158).
Peterson and Xu disclose all limitation above, but do not explicitly disclose controlling the user interface, by the processor, to display a balance display button on the [[edit]] screen; and receiving, by the processor, a display setting for the balance information of the accounts displayed on the home screen from the user through selection of the balance display button displayed on the [[edit]] screen.
However, Austin discloses a method for maintaining privacy with respect to information displayed on a computer screen; wherein controlling the user interface, by the processor, to display a balance display button on the [[edit]] screen; and receiving, by the processor, a display setting for the balance information of the accounts displayed on the home screen from the user through selection of the balance display button displayed on the [[edit]] screen (Austin: col. 9, lines 21-40, Figs. 2A-2B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Austin with the method/system of Peterson and to allow a user edits/changes information.
Regarding claim 8, Peterson, Xu, and Austin disclose the method of claim 7.
Paterson further disclose the method, wherein the display setting for the [[balance]] information of the accounts is applied to all the accounts displayed on the home screen (Peterson: pars. 0175-0176; Figs. 5A-5B and 8A-8B, the pane 158).

Austin further discloses the display the balance information of the accounts is applied to all the accounts displayed on the screen (Austin: col. 9, lines 21-57; col. 12, lines 43-58; Fig. 2A-2B, and also see col. 12, lined 59-64).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Austin with the method/system of Peterson and to allow a user sets/edits/changes information.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968))
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174